Citation Nr: 1822520	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  07-35 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for right lower extremity (RLE) peripheral neuropathy.

2. Entitlement to a rating in excess of 20 percent for left lower extremity (LLE) peripheral neuropathy.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from December 1979 to August 1981.  He also served on a period of active duty for training (ACDUTRA) from May 1978 to August 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2008 (TDIU) and July 2015 (bilateral lower extremity peripheral neuropathy) by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge in regard to the TDIU claim. A transcript of the hearing is associated with the record.

In a November 2013 decision, the Board denied the Veteran's claim for a TDIU as well as claims for increased ratings for residuals of a right and left foot cold injury.  The Veteran subsequently appealed the denial of his claim for a TDIU to the United States Court of Appeals for Veterans Claims (Court). In a March 2015 Memorandum Decision, the Court vacated the Board's November 2013 decision to the extent that it denied entitlement to a TDIU and remanded the claim to the Board for further adjudication. Accordingly, in September 2015, the Board remanded such issue and it now returns for further appellate consideration. 

With regard to the Veteran's claims for increased ratings for RLE and LLE peripheral neuropathy, in a July 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted an increased rating of 20 percent for such disabilities, effective March 22, 2013. Despite the award of 20 percent ratings, the Veteran has not been awarded the highest possible evaluation and he is presumed to be seeking the maximum possible evaluation. Thus, as the Veteran has not indicated satisfaction with the award of the 20 percent ratings, the issues remain on appeal. A.B. v. Brown, 6 Vet. App. 35 (1993). Furthermore, such issues have been characterized as shown on the title page of this decision to reflect such award.

The Board notes that the Veteran has submitted additional evidence since the issuance of the August 2017 supplemental statement of the case. As pertinent to the increased rating claims on appeal, this new evidence is subject to initial review by the Board because the Veteran filed his substantive appeal in September 2016, which was after February 2, 2013, when the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 became effective, and he has not requested in writing that the AOJ initially review such evidence. See 38 U.S.C. 
§ 7105 (e)(1); Honoring America's Veteran's and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165.  Furthermore, as the Board herein grants entitlement to a TDIU, which is a fully favorable decision, there is no prejudice to the Veteran in considering such evidence in the first instance.


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, for the entire appeal period, his RLE peripheral neuropathy has been manifested by no more than severe incomplete paralysis of the popliteal nerve, without the loss of use of the foot.

2.  Resolving all doubt in the Veteran's favor, for the entire appeal period, his LLE peripheral neuropathy has been manifested by no more than severe incomplete paralysis of the popliteal nerve, without the loss of use of the foot.

3. Resolving all doubt in the Veteran's favor, for the entire appeal period, his service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. For the entire appeal period, the criteria for a rating of 30 percent, but no higher, for peripheral neuropathy of the RLE have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.120, 4.124a, Diagnostic Code 8521 (2017).

2. For the entire appeal period, the criteria for a rating of 30 percent, but no higher, for peripheral neuropathy of the LLE have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.120, 4.124a, Diagnostic Code 8521 (2017).

3. For the entire appeal period, the criteria for a TDIU have been met. 38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. § 4.124a, a disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The Veteran is seeking increased ratings for his RLE and LLE peripheral neuropathy as he contends such disabilities are more severe than are contemplated by the currently assigned ratings.

In this regard, such disabilites are rated under Diagnostic Code 8521, which provides the rating criteria for paralysis of the external popliteal nerve (common peroneal). Incomplete paralysis of the popliteal nerve warrants a 10 percent rating when mild, a 20 percent rating when moderate, and a 30 percent rating when severe. Complete paralysis of the popliteal nerve warrants an 40 percent rating where there is foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; and anesthesia covers entire dorsum of foot and toes. 

The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

By way of background, the Board notes that the Veteran filed a claim for ratings in excess of 10 percent for RLE and LLE peripheral neuropathy in February 2015. During the appeal period, in a July 2016 rating decision, the AOJ awarded increased ratings of 20 percent for such disabilities, effective March 22, 2013. Nonetheless, based upon review of the evidence, the Board finds that for the entire appeal period, the Veteran is entitled to 30 percent ratings, but no higher, for RLE and LLE peripheral neuropathy.

In this regard, a March 2013 VA treatment, which was the basis of the AOJ's award of increased ratings, noted that the Veteran had mild foot atrophy, decreased motor strength, and decreased sensation to the monofilament below the knee on the left and two-thirds of the way up the calf on the right. The Veteran also had abnormal muscle strength reflexes in his lower extremities. 

The Veteran was afforded a VA examination in April 2015. At such time, the examiner noted that the Veteran's symptoms of BLE peripheral neuropathy included moderate constant pain, severe intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness. The Veteran had a normal muscle strength test, no muscle atrophy, and a normal reflex examination. However, sensory examination revealed decreased sensation in his bilateral foot/toes, and it was noted that the Veteran regularly used a cane as an assistive device. He also had trophic changes of hair loss on legs and a normal gait. The examiner concluded that the Veteran's BLE perihperhal neuropathy resulted in mild incomplete paralysis of the affected nerves. 

Thereafter, the Veteran submitted a July 2015 statement from Dr. D.M, which was based upon his review of the record and a telephone interview with the Veteran, in which he opined that it was at least as likley as not that the Veteran had loss of use of his bilateral feet and no effective function remained. Dr. D.M. also noted that the Veteran would be equally/better served with a bilateral above ankle ampuation follwed by proper prosthetic fitting and rehabilitation. In support thereof, Dr. D.M. noted that the Veteran currently experienced a near constant pain in his ankles and midfoot regions bilaterally, constant numbness in his toes, and parethesias in his feet. Dr. D.M. also noted that, from an orthopedic standpoint, there was no question that the Veteran would be able to ambulate, and be up and about much better if he had proper fitting prosthesis after having an above ankle amputation. 

In an October 2015 affidavit, the Veteran stated that he could not bend his toes or move his ankles, and had fallen several times because his lower extremities could not support him. He also stated that his feet caused a great amount of pain and he is often in tears due to the pain. The Veteran further noted that he lost a toenail the prior year, had not had any hair on his legs since service, and was starting to get dead skin peeling off of his feet. 

The Board notes that Dr. D.M. did not discuss the April 2015 VA examination in his July 2015 opinion. However, in an August 2016 statement, the Veteran's representative argued that the AOJ did not provide the Veteran a copy of such examination; thus, Dr. D.M. could not have been expected to discuss such report. Furthermore, his representative stated that the reasons for denying increased ratings were not discussed in the July 2016 rating decision narrative, but rather the codesheet, which the Veteran did not receive. Nonetheless, another opinion was received from Dr. D.M. in November 2017, which included a review and discussion of the April 2015 VA examination.

In his November 2017 opinion, Dr. D.M. noted that there was a consistency throughout the Veteran's claims file in respect to his physical complaint/physical findings. Specifically, he noted that the Veteran had constant pain, which at minimum was rated as 8/10, and that such pain could be deep, aching, sharp, or burning in nature. He also noted that the Veteran had numbness and tingling (paresthesias), and decreased sensation to touch. He further discussed that there was no question that proper conclusions could be ascertained from reviewing prior evaluations and that a physician did not have to perform an actual history/physical examination to conclude a correct diagnosis, etc., if proper medical evaluations done previously were available for review. Thus, Dr. D.M. opined that the Veteran's BLE peripheral neuropathy was severe in nature, and his symptoms were severe enough and extremely disabling in respect to him being ambulatory such that he had loss of use of both feet. 

Based upon the foregoing and resolving all doubt in favor of the Veteran, the Board finds that, for the entire appeal period, the Veteran is entitled to ratings of 30 percent, but no higher, for RLE and LLE peripheral neuropathy.

In this regard, throughout the appeal period, the Veteran's BLE peripheral neuropathy has been mainfested by constant pain, sensory disturbances such as feelings of tingling and numbness, mild foot atrophy, and decreased motor strength.  Furthermore, while the April 2015 examiner concluded that the Veteran's BLE peripheral neuropathy resuled in only mild incomplete paralysis of the affected nerves, the Board finds that, as such disabilities result in muscle impairment in addition to sensory disturbances and require the use of assistive devices to ambulate, they more nearly approximate severe incomplete paralysis of the affected nerves. 

However, while the Veteran reported that he could not bend his toes or move his ankles, and Dr. D.M. found that the Veteran had loss of use of his bilateral feet and no effective function remained, the Board finds that the objective evidence of record, which includes the April 2015 VA examination, reflects that the Veteran did not have complete paralysis of the affected nerves, or loss of use of the feet, as he had decreased, but not absent sensation, of his bilateral feet and toes. Furthermore, the Veteran had normal muscle strength testing at such time, and was able to ambulate, albeit with an assistive device. In fact, there is no objective evidence of foot drop, slight droop of first phalanges of all toes, an inability to dorsiflex the foot, no extension (dorsal flexion) of proximal phalanges of toes, no abduction of foot, weakened adduction, or anesthesia covering the entire dorsum of foot and toes. Thus, while Dr. D.M. found that the Veteran had complete loss of use of feet and the Veteran reported that he could not move his toes or ankles, the objective evidence of record does not support such assertions. Therefore, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's BLE peripheral neuropathy.

In reaching its conclusions, the Board acknowledges the Veteran's belief that his RLE and LLE peripheral neuropathy are more severe than the current disability ratings reflect.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the rating schedule. While the Board recognizes that the Veteran is competent to describe his symptoms, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board finds the medical evidence in which professionals with medical expertise examined the Veteran's medical records, acknowledged his reported symptoms, and described the manifestations of such disabilities in light of the rating criteria to be more persuasive than the lay reports regarding the severity of such conditions.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's BLE peripheral neuropathy; however, the Board finds that his symptomatology was stable throughout the period on appeal.  Therefore, assigning staged ratings for his BLE peripheral neuropathy is not warranted.

Neither the Veteran nor his representative has raised any other issues, other than his claim for a TDIU, which is addressed below, nor have any other issues been reasonably raised by the record with regard to such claims.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, the Board finds that for the entire appeal period, the Veteran is entitled to 30 percent ratings, but no higher, for his RLE and LLE peripheral neuropathy. To the extent that the Board denied any aspect of the Veteran's claims, the preponderance of the evidence is against the assignment of higher or separate ratings. Therefore, the benefit of the doubt doctrine is not applicable in such regard, and his claims must be denied. 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.


III. TDIU Claim

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating. 38 C.F.R. § 4.19. There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances." Rice v. Shinseki, 22 Vet. App.447, 452 (2009). Therefore, when adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history. Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Furthermore, relevant to the current claim, a total disability rating may be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16 (b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). In fact, rating boards should submit to the Director, Compensation Service (Director), for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a). 38 C.F.R. § 4.16 (b).

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities. In the instant case, the Veteran filed a claim for a TDIU on August 27, 2008, asserting that he was unable to maintain substantially gainful employment due his service-connected disabilities. For the entire appeal period, the Veteran has been service-connected for cold injury residuals of the right and left foot, and for RLE and LLE peripheral neuropathy.

At the outset, the Board notes that as the Veteran's cold injury residuals of the feet and peripheral neuropathy of the BLE are all considered disabilities of both lower extremities, and result from the same etiology, they may be considered a single disability for TDIU purposes. However, the Veteran's service-connected disabilities did not meet the schedular criteria for consideration of a TDIU until March 22, 2013. Nonetheless, as noted in the Board's September 2015 remand, the evidence suggested that his service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation. Therefore, the Board remanded the appeal for referral to the Director for consideration of assignment of an extra-schedular TDIU under the provisions of 38 C.F.R. § 4.16 (b), for the period from August 27, 2008, to March 22, 2013. In May 2017, the Director reviewed the record and opined that entitlement to an extra-schedular TDIU for the applicable period was not warranted. 

Upon a review of the record, the Board finds that the medical evidence is in conflict as to whether the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation for the entire appeal period. 

In this regard, in October 2008, the Veteran underwent a general VA examination for his TDIU claim. The examiner noted that the Veteran reported limited endurance for ambulation to a half block, but noted ambulation of 250 yards and previously witnessing ambulation over a long hallway, with a stable but antalgic gait. The examiner also noted that the Veteran had been unemployed for years on disability for a nonservice-connected cardiac condition. He further found that the Veteran's service-connected condition placed limitations on weight bearing activities, but that there were many, various sedentary occupations that were not precluded by his condition.  

Pursuant to the November 2012 remand, in March 2013, another VA opinion as to the Veteran's employability was obtained. Such examiner found that "[t]here is no evidence that he could not work due to his SC cold weather injury of the feet.  He has had 3 heart attacks 93, 95, & 98...treatment for hypertension, glaucoma and asthma." The VA examiner further found that the Veteran's edema of the bilateral lower extremities was more likely related to his cardiovascular issues and, during the examination, the Veteran did not claim any neuropathy of the feet. The examiner also found that peripheral vascular disease and peripheral artery disease had been ruled out. However, the March 2013 examiner did not adequately address the effects the Veteran's service-connected disabilities had on his ability to work. 

The April 2015 VA examiner noted that the Veteran had functional limitations associated with typical occupational tasks due to pain experienced on ambulation and bearing weight in connection with his service-connected BLE peripheral neuropathy. Moreover, in his July 2015 opinion, Dr. D.M. opined that it was at least as likely as not that the Veteran's bilateral foot pathology/symptoms would have rendered him unemployable in any kind of gainful employment as of 1998. In support thereof, Dr. D.M. explained that the Veteran could not have continued working in the same type of manual labor that he had always been employed in and  attempting to be employed in a sedentary position would not have been practical. Specifically, he noted that the Veteran experienced significant exacerbations of his lower extremities symptoms when he sat for any length of time and it was well documented that, during the day, the Veteran kept both feet propped up on a stool.

In his November 2015 Veteran's Application for Increased Compensation Based on Unemployability, he reported that he last worked full-time in November 1998 and his prior jobs were as a forklift driver and a machine operator. The Veteran also noted that he began to take time off from work due to the increasing pain in his feet and legs and suffered a heart attack in 1997. After recovering in early 1998, the Veteran stated that he tried to come back to work, but the walking only made him feel worse and that he had not been able to work since that time. 

Pursuant to the September 2015 remand, in June 2016, another VA opinion was obtained to determine the effects the Veteran's service-connected disabilities had on his ability to work. At such time, the Veteran reported that the impact of his nonservice-connected heart condition on his health was the primary reason he retired, which was compounded by the effects of his cold injuries. The examiner concluded that the Veteran's residual cold injuries negatively impacted his ability to work due to the pain experienced with bearing weight and ambulation. However, since such opinion was conducted by a social worker, another opinion was provided in December 2016 by a medical clinician. At such time, the December 2016 examiner found that the Veteran's service-connected disabilities would not hinder him from employment. However, the AOJ found that such examiner did not provide a description of how the Veteran's service-connected disabilities affected his employability as requested and an addendum opinion was obtained in February 2017. 

In her February 2017 addendum opinion, the examiner concluded that the Veteran could function in an occupational environment based on his service-connected disabilities. In support thereof, the examiner explained that medical literature suggested that having mild exposure cold injury with mild peripheral neuropathy would not cause a negative impact on ordinary activities, to include employment. Additionally, the examiner noted that the biggest factor for the Veteran's foot pain was his diagnosis of gout, which was a nonservice-connected condition, and the Veteran noted that his nonservice-connected heart condition was why he retired. However, the examiner further noted that the Veteran's physical limitations included no climbing ladders, operating a forklift, or machinery. She also found that the Veteran could not do prolonged standing or walking for more than 15 minutes total of combined standing or walking per hour. 

Thereafter, a November 2017 opinion from Dr. D.M. was received. In such opinion, Dr. D.M. opined that based on his training, experience, his interview with the Veteran, and a thorough review of the record, it was at least as likely as not that the Veteran's service-connected frostbite injuries were the direct cause of his inability to secure and follow substantially gainful employment after 2004. Specifically, Dr. D.M. explained that, by 2004, and as evidenced by subsequent 2007 examinations regarding the Veteran's cardiovascular stress tests, there was no indication that he could not have gone back to his prior work because of a heart condition. Similarly, Dr. D.M. noted that the normal lower extremity arterial studies were another positive objective finding that indicated that the Veteran's bilateral ankle/foot problems were not due to intermittent claudication. Thus, Dr. D.M. concluded that the Veteran's inability to work was entirely due to his bilateral lower extremity symptoms resulting from his service-connected frostbite injuries and residuals. 

Furthermore, in regard to the February 2017 examiner's notation that the biggest factor for the Veteran's foot pain was due to gout, Dr. D.M. explained that gout did not produce the extensive symptoms and physical findings the Veteran experienced. Furthermore, Dr. D.M. noted that the Veteran only had a GED and a review of his work history gave no indication that he had transferable skills that would allow him to perform sedentary work. Additionally, Dr. D.M. explained that the Veteran's claims file revealed that he reached the point where even sitting did not relieve his bilateral ankle/foot symptoms. Thus, Dr. D.M. found that it was at least as likely as not that the Veteran was precluded from sedentary work. 

Based on the foregoing, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's service-connected disabilities prevented him from securing or following substantially gainful employment during the entire appeal period. In this regard, the Board finds that both the February 2017 VA examiner and Dr. D.M. are competent medical professionals, and considered the totality of the evidence as well as medical principles in rendering their opinions.  Therefore, the Board resolves all doubt in the Veteran's favor and finds that his service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation for the entire appeal period. 

In this regard, the medical and lay evidence of record demonstrates that the impairment associated with the Veteran's service-connected disabilities resulted in limitations that rendered him unable to secure or follow a substantially gainful occupation consistent with his educational and work history. Specifically, the Veteran's employment history consists mostly of physical labor and the February 2017 found that the Veteran's physical limitations included no climbing ladders, operating a forklift, or machinery. The February 2017 examiner also found that the Veteran could not do prolonged standing or walking for more than 15 minutes total of combined standing or walking per hour. The record also shows that the Veteran would have trouble in a sedentary job as Dr. D.M. found that the Veteran would also be precluded from sedentary work given his educational background and physical limitations. 

Therefore, based on the analysis above and resolving all doubt in the Veteran's favor, the Board finds that his service-connected disabilities prevented him from securing or following substantially gainful employment. See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, entitlement to a TDIU on an extra-schedular basis from August 27, 2008 to March 22, 2013, and on a schedular basis thereafter is warranted.


ORDER

For the entire appeal period, a 30 percent rating, but no higher, for RLE peripheral neuropathy is granted, subject to the laws and regulations governing the payment of monetary awards.

For the entire appeal period, a 30 percent rating, but no higher, for LLE peripheral neuropathy is granted, subject to the laws and regulations governing the payment of monetary awards.

For the entire appeal period stemming from the Veteran's August 27, 2008, claim, a TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


